                                        Case 3:19-cv-01417-JD Document 142 Filed 07/15/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                              UNITED STATES DISTRICT COURT

                                   8                             NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10   UNITED STATES OF AMERICA, ex rel. et        Case No. 3:13-cv-03835-JD (DMR)
                                       al.,
                                  11
                                                   Plaintiffs,
                                  12                                                ORDER
Northern District of California




                                              v.
 United States District Court




                                  13
                                       TETRA TECH EC, INC., et al,
                                  14
                                                   Defendants.
                                  15
                                       UNITED STATES OF AMERICA, ex rel. et
                                  16   al.,
                                  17               Plaintiffs,                    RELATED CASES:
                                  18          v.                                  Case No. 3:14-cv-01509-JD (DMR)
                                  19   SHAW ENVIRONMENTAL &
                                       INFRASTRUCTURE INC., et al,
                                  20
                                                    Defendants.
                                  21
                                       ANTHONY SMITH,
                                  22
                                                   Plaintiffs,
                                  23                                              Case No. 3:16-cv-01106-JD (DMR)
                                              v.
                                  24
                                       TETRA TECH EC, INC., et al.,
                                  25
                                                    Defendants.
                                  26

                                  27

                                  28
                                        Case 3:19-cv-01417-JD Document 142 Filed 07/15/21 Page 2 of 5




                                   1
                                       UNITED STATES OF AMERICA ex rel. et       RELATED CASES:
                                   2   al,
                                                                                 Case No. 3:16-cv-01107-JD (DMR)
                                   3               Plaintiffs,

                                   4          v.

                                   5   TETRA TECH EC, INC., et al.,
                                   6                Defendants.
                                   7    LINDA PARKER PENNINGTON, et al,
                                   8               Plaintiffs,
                                   9          v.                                 Case No. 3:18-cv-5330-JD (DMR)
                                  10   TETRA TECH INC., et al,
                                  11               Defendants.
                                  12
Northern District of California




                                       BAYVIEW HUNTERS POINT RESIDENTS,
 United States District Court




                                  13   et al,

                                  14               Plaintiffs,
                                                                                 Case No. 3:19-cv-01417-JD (DMR)
                                  15          v.

                                  16   TETRA TECH EC, INC., et al,

                                  17                Defendants.

                                  18   KEVIN ABBEY, et al,

                                  19               Plaintiffs,

                                  20          v.                                 Case No. 3:19-cv-07510-JD (DMR)

                                  21   TETRA TECH EC, INC., et al,

                                  22                Defendants.

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                         2
                                        Case 3:19-cv-01417-JD Document 142 Filed 07/15/21 Page 3 of 5




                                   1
                                       FIVE POINT HOLDINGS, LLC, et al,        RELATED CASES:
                                   2
                                                    Plaintiffs,                Case No. 3:20-cv-01480-JD (DMR)
                                   3
                                              v.
                                   4
                                       UNITED STATES OF AMERICA, et al,
                                   5
                                                    Defendants.
                                   6

                                   7   FIVE POINT HOLDINGS, LLC, et al,

                                   8                Plaintiffs,

                                   9          v.                               Case No. 3:20-cv-01481-JD (DMR)

                                  10   TETRA TECH, INC., et al,

                                  11                Defendants.

                                  12   CPHP DEVELOPMENT, LLC, et al,
Northern District of California
 United States District Court




                                  13                Plaintiffs,
                                  14          v.                                Case No. 3:20-cv-01485-JD (DMR)

                                  15   TETRA TECH, INC., et al,
                                  16                Defendants.
                                  17
                                       TETRA TECH EC, INC.,
                                  18
                                                    Plaintiffs,
                                  19                                           Case No. 3:20-cv-04704-JD (DMR)
                                              v.
                                  20
                                       CH2M HILL INC., et al,
                                  21
                                                   Defendants.
                                  22

                                  23   KEVIN ABBEY, et al,
                                                    Plaintiffs,
                                  24                                           Case No. 3:20-cv-06443-JD (DMR)
                                              v.
                                  25

                                  26   UNITED STATES OF AMERICA,
                                       DEPARTMENT OF THE NAVY,
                                  27
                                                   Defendants.
                                  28                                       3
                                           Case 3:19-cv-01417-JD Document 142 Filed 07/15/21 Page 4 of 5




                                   1
                                         TETRA TECH, INC.,
                                   2
                                                        Plaintiffs,
                                   3
                                                 v.                                          Case No. 3:20-cv-08100-JD (DMR)
                                   4
                                         UNITED STATES ENVIRONMENTAL
                                   5     PROTECTION AGENCY, et al,
                                   6                    Defendants.
                                   7

                                   8     MARLENE HEIDECK, et al,
                                   9                    Plaintiffs,
                                                                                             Case No. 3:21-cv-02798-JD (DMR)
                                  10             v.
                                  11
                                         TETRA TECH EC, INC., et al.
                                  12
Northern District of California
 United States District Court




                                                         Defendants.
                                  13

                                  14

                                  15          In the wake of the 6/17/21 status conference before Judge Donato, the TetraTech Parties
                                  16
                                       and the CH2M Defendants have raised the question of whether I “excused” the latter from
                                  17
                                       participating in discovery and the document repository. The answer is no. In my capacity as the
                                  18
                                       settlement judge, I provisionally exempted the CH2M Defendants from taking an active role in the
                                  19

                                  20   settlement planning process. This process has included engaging the parties to identify what

                                  21   discovery is essential for productive settlement discussions. I did not “excuse” the CH2M

                                  22   Defendants from their discovery obligations, including participation in the document repository. I
                                  23   do not have the authority to do so.
                                  24
                                              The lifting of all discovery stays on 6/17/21 significantly impacts the settlement planning
                                  25
                                       process. For one thing, it directly raises the question of how the parties can move efficiently
                                  26   toward early settlement discussions while avoiding undue duplication of efforts in ESI searches
                                  27   and depositions. For that reason, I will hold a meeting of the settlement planning committee,

                                  28                                                     4
                                           Case 3:19-cv-01417-JD Document 142 Filed 07/15/21 Page 5 of 5




                                   1   which at this time is expanded to include counsel for the CH2M Defendants. Mr. Anton and at
                                   2   least one counsel for the Bayview Resident Plaintiffs shall also attend. The meeting will take
                                   3   place on Zoom on 8/31/21 at 10:15 and will take approximately 1 – 1.5 hours. By 8/24/21, the
                                       following groups shall send an email to DMRsettlement@cand.uscourts.gov, copied to all other
                                   4
                                       participants on the settlement planning committee (now including counsel for CH2M Defendants),
                                   5
                                       plus Mr. Anton, Mr. Charles Bonner and Mr. Cabral Bonner:
                                   6

                                   7      1. USA as Plaintiff and USA as Defendant
                                   8      2. Relators
                                   9      3. TetraTech Defendants
                                  10
                                          4. Builders
                                  11
                                          5. Abbey and Bay View Residents Plaintiffs
                                  12
Northern District of California
 United States District Court




                                          6. Homeowner Plaintiffs
                                  13

                                  14      7. CH2M Defendants

                                  15
                                          The emails shall set forth each group’s ideas and positions regarding how the settlement
                                  16
                                       process should go forward in light of the lifting of all discovery stays, with particular attention to
                                  17

                                  18   (1) timing, and (2) how best to structure consolidated discovery in these related cases to be able to

                                  19   engage as early as possible in settlement discussions while also containing undue duplication of

                                  20   discovery efforts.
                                  21

                                  22
                                              IT IS SO ORDERED.
                                  23

                                  24   Dated: July 15, 2021

                                  25                                                      ______________________________________
                                                                                           DONNA M. RYU
                                  26                                                       United States Magistrate Judge

                                  27

                                  28                                                      5
